LARKINS, District Judge:
On February 19, 1965, the petitioner filed a Motion entitled “Writ of Habeas Corpus” in forma pauperis. This Court entertained that writ by treating it as Motion to Vacate and Set Aside Judgment by a Federal Prisoner, pursuant to the provisions of Title 28 U.S.C.A. § 2255.
In that Motion of February 19, 1965, the petitioner stated “That he, the Defendant, Mr. Walter Gene Williams, bases his case on the decision of Ruling of ‘Fifth Circuit Court of Appeals, New Orleans,’ Louisiana, which states, ‘that oil company credit cards are not a security within the purview of Title 18, U.S.C.A., Section 2314’.”
On February 24, 1965, this Court allowed the petition to be filed in forma pauperis and denied the relief sought by the petitioner on the grounds that no facts were alleged setting forth grounds upon which this Court could base its jurisdiction.
On April 15, 1965, the petitioner filed the instant motion, “Motion to Vacate Judgment and Sentence”, and he specifically asks for relief under Title 28 U.S. C.A. § 2255. This motion is filed in forma pauperis. Petitioner again “bases his claim for relief * * * on the decision of ruling of the ‘Fifth Circuit Court of Appeals, New Orleans, Louisiana,’ which states, ‘that oil company credit cards are not a security within the purview of Title 18, U.S.C.A., Section 2314.’ ”
Since the instant motion is the second motion wherein the petitioner has requested relief in regard to the question of whether an “oil company credit card” is a “security” within the meaning of Title 18 U.S.C.A. § 2314, and since the Court has previously considered this basis for claim for relief, the Court will not again entertain the question previously presented. See Title 28 U.S.C.A. § 2255; and McGann v. United States, 261 F.2d 956 (4th Cir., 1958).
Therefore, it is ordered that the petition be, and the same is hereby denied.